RENDERED: JANUARY 29, 2021; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals
                    NO. 2019-CA-1464-MR


TERRY JENKINS                                       APPELLANT



            APPEAL FROM HARLAN CIRCUIT COURT
v.         HONORABLE KENT HENDRICKSON, JUDGE
                  ACTION NO. 13-CR-00013



COMMONWEALTH OF KENTUCKY                             APPELLEE

AND                 NO. 2019-CA-1466-MR


TERRY JENKINS                                       APPELLANT



            APPEAL FROM HARLAN CIRCUIT COURT
v.         HONORABLE KENT HENDRICKSON, JUDGE
                  ACTION NO. 13-CR-00551



COMMONWEALTH OF KENTUCKY                             APPELLEE

                         OPINION
                        AFFIRMING

                        ** ** ** ** **
BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND JONES, JUDGES.

JONES, JUDGE: Terry Jenkins appeals the order revoking his probation

following various violations. Following review of the record and all applicable

law, we affirm.

                                      I.    BACKGROUND

                 On May 3, 2017, Terry Jenkins entered an Alford1 plea in two

criminal cases against him. In Harlan Circuit Case 13-CR-00013, he pleaded

guilty to two counts of sexual abuse in the first degree, victim under twelve years

old. In Harlan Circuit Case 13-CR-00551, he pleaded guilty to three counts of

sexual abuse in the first degree, victim under twelve years old; one count of

unlawful transaction with a minor in the first degree, minor less than eighteen

years old; escape in the second degree; tampering with a prisoner monitoring

device; resisting arrest; and fleeing or evading police in the second degree. The

trial court sentenced Jenkins to a total terms of ten years’ imprisonment on each

case and ordered that the sentences run concurrently. The sentences were probated

for a term of five years.

                 Jenkins’s probation was subject to his compliance with the conditions

of supervised probation, which were incorporated into the judgments by reference.

Those conditions included among other things: 1) truthfully and fully answering


1
    North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).
                                                 -2-
all inquiries from probation and parole; and 2) undergoing any treatment directed

by the court, which included the sex offender treatment program (“SOTP”) in

Jenkins’s case. Jenkins’s requirement to complete SOTP required him to comply

with additional supplemental conditions such as not establishing any sexual or

dating relationship without the prior approval of his probation officer and treatment

clinician; reporting any relationship with another person who has minor children,

whether in the home or not, to his probation officer and treatment clinician

immediately; not having contact2 with anyone under the age of eighteen, unless it

is specifically authorized by his probation officer and clinician; and reporting any

incidental contact with anyone under the age of eighteen to his probation officer

within twenty-four hours.

               On July 23, 2019, Jenkins’s probation officer, Jonathan Creech,

completed a violation of supervision report with respect to Jenkins’s probation.

Therein, Creech outlined numerous violations by Jenkins: (1) being terminated

from SOTP on July 10, 2019, for violating contract terms, his arrest for new sexual

offense charges,3 and being dishonest with the SOTP treatment team; (2) failing to

seek approval from Officer Creech and his treatment clinician, Amy Long, before


2
 “Contact” was defined as “face-to-face, telephonic, any correspondence including electronic,
written, and visual, or any indirect contact via third parties.”
3
 The conduct giving rise to the charges occurred prior to Jenkins’s guilty pleas even though the
charges were not brought until after the pleas. Accordingly, the new charges were not relied on
by the Commonwealth to support its revocation motion.
                                               -3-
beginning a romantic and sexual relationship with Cathy Cook, a woman with

three minor children; (3) being dishonest with Long and Officer Creech regarding

the nature of his relationship with Cook; (4) having indirect contact with Cook’s

three children; and (5) failing to report said contact to Officer Creech and Long.

             On or about August 8, 2019, the Commonwealth moved the Harlan

Circuit Court to revoke Jenkins’s probation; a copy of Officer Creech’s report was

attached to the Commonwealth’s motion. The Commonwealth asserted that the

numerous violations outlined by Officer Creech demonstrated that Jenkins had

failed to comply with the conditions of his supervision, that his failures constituted

a significant risk to Jenkins’s prior victims and the community at large, and that

Jenkins could not be managed appropriately in the community.

             The trial court conducted a hearing on the Commonwealth’s

revocation motion on August 15, 2019, at which Officer Creech testified for the

Commonwealth and Cook testified for Jenkins.

             Officer Creech testified that he was contacted on June 12, 2019, by

Long. Long relayed that Jenkins had approached her and sought permission to

have Cook, whom Jenkins characterized as a long-time friend, be his partner for

group meetings. Jenkins denied being in a romantic or sexual relationship with

Cook. Officer Creech received an anonymous complaint the next day that Cook




                                         -4-
was actually Jenkins’s girlfriend, and the pair had been living together. He was

also informed Cook had three minor children.

            On June 14, 2019, Officer Creech completed a home visit at Jenkins’s

address of record. Both Jenkins and Cook were at Jenkins’s residence when

Officer Creech and other officers arrived. Jenkins again denied being in a

romantic or sexual relationship with Cook. Jenkins told Officer Creech that Cook

was simply a friend who was helping Jenkins care for his mother. When Cook was

questioned, she claimed to be Jenkins’s cousin. Women’s clothing along with

Bath & Body Works coupons were observed in Jenkins’s home. Jenkins and Cook

denied that Cook was living in the home and denied that these items belonged to

Cook.

            Jenkins continued to deny that he was in a relationship with Cook or

that he knew she had children. After additional discussion with Long, Jenkins

eventually admitted that Cook had been staying in his home for approximately a

week and that he was aware she had three children. He still continued to deny that

he was in a sexual relationship with Cook or that he had ever had contact with her

children. At this point, Jenkins was informed that he would have to submit to a

polygraph examination if he were to stay in the SOTP because of his prior

inconsistent statements.




                                        -5-
                 The following day, Jenkins requested permission to begin dating

Cook. He admitted that his relationship with Cook had been sexual for the past

month despite his having not sought prior permission. Jenkins continued to deny

having any contact with Cook’s children. However, Officer Creech testified that

he subsequently learned from Cook’s mother that Jenkins had at least indirect

contact with Cook’s children in the parking lot of a local restaurant and that he had

viewed photographs and videos of this contact.4 Officer Creech alleged Jenkins

never informed him of any contact, indirect or otherwise, he had with minors, in

violation of his requirement to do so.

                 Finally, Officer Creech confirmed that the SOTP had terminated

Jenkins’s participation in the program effective July 10, 2019, based on his new

charges, dishonesty, engaging in high risk behaviors by maintaining a sexual

relationship with a woman who had minor children, and for failing to notify his

clinician that he was living with Cook and engaging in a sexual relationship with

her.

                 On cross-examination, Jenkins spent the majority of his energy

focusing on his alleged indirect contact with Cook’s minor children. Despite

having been shown photos and a video of the incident, Officer Creech was not

aware whether the indirect contact occurred right next to the car, or across the


4
    The photographs and videos were not introduced during the revocation hearing.
                                                -6-
parking lot. He acknowledged Jenkins did not talk to, wave at, or otherwise send a

message to the children. He further acknowledged that for approximately two

years, Jenkins had remained compliant with the terms of his probation. He stated

by the time this came to his attention, he had already been terminated from the

SOTP.

             Jenkins called Cook to testify on his behalf. Cook has three minor

children: a 15-year-old, a 12-year-old, and a 6-year-old. She denied Jenkins has

had any contact with her children. Cook testified she walked the distance from her

children from approximately 75 to 100 feet across the parking lot to where Jenkins

sat in the vehicle. She also stated he did not wave, smile, or otherwise look at the

children. She claims she takes great care to keep her children away from Jenkins.

             At the conclusion of the hearing, the trial court made the following

oral findings and conclusions on the record:

             The evidence is clear that he was terminated from the sex
             offender program, period, for violating contract terms.
             He violated probation and parole’s supplemental
             conditions of supervision for sex . . . Failed to cooperate
             with the probation and parole officer—he did. Even if
             the evidence is mixed on whether he had unsupervised
             contact with juveniles without permission, and I am not
             convinced he didn’t, but that may be mixed. But
             nonetheless, the rest is established for the
             Commonwealth, so probation’s been revoked. He can’t
             be managed in the community and he can’t behave
             himself and he’s a danger to others. So probation is
             revoked.


                                         -7-
Video Record (“V.R.”) 8/15/19 12:28:20-12:29:25.

                 Thereafter, on August 28, 2019, the trial court entered a written order

revoking Jenkins’s probation. In its written order, the trial court determined that

Jenkins “violated the terms of his probation” and “[g]iven the charges for which

[Jenkins] stands convicted, the Court is particularly disturbed by [Jenkins’s]

unauthorized relationship with a woman who has two minor children, and the fact

that the woman’s own mother felt it necessary to bring the matter to Officer

Creech’s attention heightens the Court’s concern.”5 The trial court further

determined that Jenkins’s failure to comply with the conditions of his supervision

constituted a significant risk to prior victims and to the community at large and that

Jenkins could not be appropriately managed in the community.

                 This appeal followed.

                                II.    STANDARD OF REVIEW

                 We review a circuit court’s decision to revoke probation for an abuse

of discretion. Lucas v. Commonwealth, 258 S.W.3d 806, 807 (Ky. App. 2008).

“The test for abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999).




5
    We note that the record actually established that Cook had three minor children.
                                                 -8-
                                  III.   ANALYSIS

                 In Commonwealth v. Andrews, 448 S.W.3d 773 (Ky. 2014), the

Kentucky Supreme Court held that “KRS[6] 439.3106(1) requires trial courts to

consider whether a probationer’s failure to abide by a condition of supervision

constitutes a significant risk to prior victims or the community at large, and

whether the probationer cannot be managed in the community before probation

may be revoked.” Id. at 780. By requiring such a determination, “the legislature

furthers the objectives of the graduated sanctions schema to ensure that

probationers are not being incarcerated for minor probation violations.” Id. at 779.

This Court has concluded “the General Assembly intended the task of considering

and making findings regarding the two factors of KRS 439.3106(1) to serve as the

analytical precursor to a trial court’s ultimate decision: whether revocation or a

lesser sanction is appropriate.” McClure v. Commonwealth, 457 S.W.3d 728, 732

(Ky. App. 2015). “These findings can be either oral or written to satisfy both KRS

439.3106(1) and the defendant’s due process rights.” Commonwealth v. Gilmore,

587 S.W.3d 627, 630 (Ky. 2019).

                Additionally, the Court in Andrews cautioned that its holding did “not

upend the trial court’s discretion in matters of probation revocation, provided that

discretion is exercised consistent with statutory criteria.” Andrews, 448 S.W.3d at


6
    Kentucky Revised Statues.
                                           -9-
780. Accordingly, because “KRS 439.3106 permits, but does not require, a trial

court to employ lesser sanctions . . . incarceration remains a possibility.” McClure,

457 S.W.3d at 732.

             “An individual’s probation may be revoked any time before the

expiration of the probationary period when the trial court is satisfied by a

preponderance of the evidence presented in a revocation hearing that the

probationer violated a condition of probation.” Barker v. Commonwealth, 379

S.W.3d 116, 123 (Ky. 2012). Jenkins’s first argument is that the trial court abused

its discretion when it found that Jenkins violated the terms of his probation by

having unauthorized contact with minor children. Reading the written order in

combination with the trial court’s oral findings on the record, however, flatly

contradicts Jenkins’s assertion that his probation was revoked based on his alleged

contact with Cook’s three minor children.

             The trial court was clear that it was not totally convinced that Jenkins

had engaged in contact with the three children. Nevertheless, it determined that

Jenkins violated other terms of his probation including having his participation in

the SOTP revoked and failing to cooperate with Officer Creech. It was undisputed

that the SOTP terminated Jenkins’s participation before he had successfully

completed the program. Jenkins’s parole was conditioned on his participation in

the SOTP. His termination from the program was a violation of his probation.


                                         -10-
Additionally, the trial court found that Jenkins had failed to cooperate with

probation officers. This finding is supported by Officer Creech’s and Cook’s

testimony during the revocation hearing. Officer Creech testified that during the

home visit, Jenkins denied that he was in a relationship with Cook and denied she

was living at his home. Jenkins subsequently admitted that Cook was living at his

home and that he had been in a sexual relationship with her for a month prior. Not

only did these subsequent revelations prove Jenkins had previously been dishonest

with probation officers, they also demonstrated that Jenkins had violated the

supplemental terms of his probation insomuch as he was required to secure prior

approval before having contact with someone known to have minor children,

engaging in a sexual relationship with anyone, or changing his living

arrangements.

             Jenkins next asserts that the trial court failed to make sufficient

findings to support its conclusion that Jenkins’s conduct posed a risk to his prior

victims and the community at large and that he could not be managed appropriately

in the community. We disagree. The trial court referenced the nature of Jenkins’s

prior convictions, engaging in unlawful sexual activity with minor children, as

compared with his probation violations. Jenkins’s violations arose out of his desire

to hide a sexual relationship with a woman he knew had three minor children

similar in age to Jenkins’s prior victims. Jenkins’s violations placed him in close


                                         -11-
proximity to someone with minor children and his insistence in engaging in a

relationship with Cook without having first secured appropriate permission to do

so called his judgment and motives into suspicion. Moreover, Jenkins’s repeated

dishonesty about the relationship caused him to be terminated from SOTP. The

trial court appropriately concluded that Jenkins could not be managed in the

community, especially since he was no longer receiving treatment as part of SOTP.

See Gamble v. Commonwealth, 293 S.W.3d 406, 409 (Ky. App. 2009).

              Jenkins went to great lengths to conceal the nature of his relationship

with Cook, hiding it for at least a month and stating repeatedly she assisted him

with his mother. It was not until Jenkins was informed he would have to undergo a

polygraph examination that he revealed the extent of the relationship. This

evidenced a repeated pattern of dishonesty, unbefitting of someone capable of

being managed in the community. The probation officer testified Jenkins was

terminated from his treatment program, a clear condition of his probation. Given

all of the evidence presented to the trial court, it did not act unreasonably when it

found Jenkins could not be managed in the community and constituted a

significant risk.

              In sum, we discern no abuse of discretion in the trial court’s decision

to revoke probation. This is especially true given the crimes for which Jenkins

stands convicted and the nature of the violations. The trial court was rightfully


                                         -12-
concerned with Jenkins’s relationship with a woman who has minor children and

all the dishonesty surrounding it. Requiring those convicted of harming minor

children to inform their probation officers and treatment officers of any intended

romantic relationship is meant to protect the public. It informs their partners of

their backgrounds and any children to whom they might be connected. Wilfong v.

Commonwealth, 175 S.W.3d 84, 99 (Ky. App. 2004).

             Jenkins’s final argument is that the trial court should have ordered a

sanction short of full revocation. While it is true that the trial court could have

ordered a lesser sanction, our case law is clear that the trial court is not required to

order a lesser sanction. Andrews, 448 S.W.3d at 780. Decisions regarding

probation revocation are vested within the sound discretion of the trial court. In

this case, Jenkins carried on a relationship for a month, with a woman who has

minor children, without seeking the permission of probation officers. He denied

the nature of their relationship repeatedly. Given the nature of the crimes for

which Jenkins was convicted and the tenor of the violations, we discern no abuse

of discretion in the trial court’s decision to revoke Jenkins’s probation.

                                IV.    CONCLUSION

      The Harlan Circuit Court’s order revoking Jenkins’s probation is affirmed.

             ALL CONCUR.



                                          -13-
BRIEF FOR APPELLANT:     BRIEF FOR APPELLEE:

Russell D. Alred         Daniel Cameron
Harlan, Kentucky         Attorney General of Kentucky

                         Aspen Roberts
                         Assistant Attorney General
                         Frankfort, Kentucky




                       -14-